Tarbell, J.,
delivered the opinion of the court:
An unsworn answer was, for that cause, on motion, stricken from the files. Eespondents declining to plead further, the cause proceeded regularly to a final decree, when an appeal was prosecuted to the action of the court in striking the answer from the files.
This action of the chancellor was in accordance with the English and American practice. 1 Daniel’s Ch. Pr., 746, et seq. and notes. It is also the established practice in this state. Code, § 1029 ; Code of 1857, p. 547, art. 50; Hutch. Code, 770, § 3.
In one or two of the states, an answer on oath may be waived *363in accordance with special statutes; but with us, the rule is as above stated. No question is made as to the merits.
Decree affirmed.